This is a companion case to Dade Realty Corporation v. Esther Schoenthal, et al., decided this date. In the latter case, we prohibited the Circuit Court of Dade County from reviewing the judgment of the County Judge in a distress for rent proceeding. In the case at bar, we are asked to prohibit the Circuit Court of Dade County from requiring the County Judge by mandamus to vacate the same judgment.
The record discloses that the ultimate question involved in both cases is identical, that review by appeal is adequate and that there is no basis shown for mandamus so the writ of prohibition is granted on authority of Dade Realty Corporation v. Esther Schoenthal, et al., decided this date.
BUFORD, CHAPMAN and ADAMS, JJ., concur. *Page 86 
BROWN, C. J., and THOMAS, J., dissent.
WHITFIELD, J., not participating.